DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed February 16, 2021 in response to the Office Action of December 16, 2020 is acknowledged. Applicant elected with traverse the species of malignancy AML and TNFR2 antagonist anti-TNFR2 antibody.

2.	Applicants argue that the inventive concept is TNFR2 inhibition to prevent hematologic malignancy relapse after allogeneic hematopoietic stem cell transplant (AHCT), therefore the specific species of TNFR2 antagonist does not matter.
	The arguments have been considered and are persuasive, therefore the species of hematologic malignancies and TNFR2 antagonists are rejoined for examination.

3.	Claims 1-18 are pending and being examined.

Drawings
4.	The drawings are objected to. The second and third pages of Figures 1, 3, and 7 should be labeled at the top as “Figure 1 Continued,” “Figure 3 Continued,” or “Figure 7 Continued.”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-6, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating hematologic malignancy relapse after AHCT or after treatment with lymphocytes, does not reasonably provide enablement for a method for preventing hematologic malignancy relapse after AHCT or after treatment with lymphocytes.  The practice the invention commensurate in scope with these claims. 
The specification discloses in Example 3, administering a bone marrow transplant to mice with P815 tumor cells, followed by no antibody administration (controls) or administration of three i.p. injections of anti-TNFR2 antibody on days 0, 2, and 4. Twelve days after bone marrow transplant, P815 cells were detected in the blood of grafted mice. Mice treated with TNFR2 antibody had decreased tumor cell incidence compared to untreated mice (36% v. 91%). The specification does not demonstrate any prevention of relapse, and instead, demonstrated that despite treatment, tumors still occurred. The specification lacks the critical steps necessary in presenting some type of predictable response in a population of hematologic malignancy patients predicted to relapse but prevented with a TNFR2 antagonist. Therefore, the specification is not enabling for the prevention of hematologic malignancy relapse after AHCT or after treatment with lymphocytes.
Examiner Suggestion: Delete the phrase “preventing or” from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	It is noted for definition purposes that a TNFR2 antagonist is defined in the specification as:
[15] The term “Antagonist”, as used herein, is used in the broadest sense, and includes any agent that partially or fully suppresses, inhibits, or neutralizes a biological activity of TNFR2 or TNFR2 signaling.

7.	Claim(s) 1-3, 5-9, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (Biol. Blood Marrow Transplant, 2012, 18:1525-1532).
	Choi et al teach a method for treating hematologic malignancy in a patient, including AML (Table 1), the method comprising:
(a) administering an allogeneic hematopoietic stem cell transplant to the patient;
(b) after the transplant, administering etanercept, wherein etanercept (Enbrel) is a soluble TNFR2 receptor protein that binds to TNF-alpha and reduces TNFR2 signaling therefore is a TNFR2 antagonist; wherein etanercept was administered at a dose of 0.4 mg/kg within 24 hours of initiation of conditioning regimen (p. 1527, col. 1, first paragraph).
Given the prior art teaches administering the same claimed TNFR2 antagonist to the same claimed patient population, the method of the prior art is expected to produce the same claimed or intended result of enhancing GVL.



(s) 1-3, 5-9, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitko et al (Biol. Blood Marrow Transplant, May 2016, 22:862-868).
	Kitko et al teach a method for treating hematologic malignancy in a patient, including AML (Table 1), the method comprising:
(a) administering an allogeneic hematopoietic stem cell transplant to the patient;
(b) after the transplant, administering etanercept, wherein etanercept (Enbrel) is a soluble TNFR2 receptor protein that binds to TNF-alpha and reduces TNFR2 signaling therefore is a TNFR2 antagonist; wherein etanercept was administered at a dose of 0.4 mg/kg on the same day (day zero) as the transplant (p. Figure 1; p. 863, col. 2).
	Given the prior art teaches administering the same claimed TNFR2 antagonist to the same claimed patient population, the method of the prior art is expected to produce the same claimed or intended result of enhancing GVL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitko et al (Biol. Blood Marrow Transplant, 2016, 22:862-868).
Kitko et al teach a method for treating hematologic malignancy in a patient, including AML (Table 1), the method comprising:

(b) after the transplant, administering etanercept, wherein etanercept (Enbrel) is a soluble TNFR2 receptor protein that binds to TNF-alpha and reduces TNFR2 signaling therefore is a TNFR2 antagonist; wherein etanercept was administered at a dose of 0.4 mg/kg on the same day (day zero) as the transplant (p. Figure 1; p. 863, col. 2), as set forth above. Kitko et al teach administering etanercept as a preventative of GVHD that may develop after allogeneic hematopoietic stem cell transplant (title; abstract). 
	Kitko et al does not teach that the etanercept administered on day zero, the same day as the allogeneic hematopoietic stem cell transplant, was administered within 2 hours of the allogeneic hematopoietic stem cell transplant (AHCT).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer etanercept within 2 hours of the AHCT. One would have been motivated to and have a reasonable expectation of success to because Kitko et al teach administering etanercept on the same day as AHCT in order to utilize it as a preventative of GVDH resulting from AHCT. It is well within the level of the ordinary skilled artisan to administer the etanercept as a preventative at any hour after AHCT on day zero, including less than two hours after, in order for it to be utilized as a preventative for subsequent GVHD as taught and intended by Kitko et al.



1-3, 5-9, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al (American Journal of Hematology, 2014, 89:795-802), as evidenced by Zheng et al (Blood, 2008, 111:24786-2484).
Govindaraj et al teach a method of treating AML patients to maintain remission by administering to them lenalidomide (small molecule) and azacitidine in order to inhibit TNFR2, reduce TNFR2+ T-cells, reduce TNFR2+ Treg cells, and enhance CD4+ T cell immune effector function, wherein the method resulted in improved clinical outcome (abstract). 
Govindaraj et al explain why patients are in need of such treatment. Govindaraj et al teach that chemotherapy produces remission in 60-80% of AML patients but surviving blasts can result in AML relapse. AHCT treatment is known to mediate a GVL effect which results in reduced relapsed rates compared to chemotherapeutic treatment. T cells provide an important role in targeting residual leukemia, as depletion of T cells from the graft increases the risk of relapse, while reinfusion of donor T cells may result in occasional remissions. However, despite their potential beneficial effects, effector T cells are numerically and functionally defective in the peripheral blood of AML patients. These defects can be partly attributed to the effect of regulatory T cells (Tregs), which suppresses the proliferation and function of effector T cells. High frequencies of Tregs are observed in the peripheral blood of AML patients and are correlated with poor clinical outcomes. Leukemic blast cells directly promote Treg frequencies through a variety of mechanisms, creating an immunosuppressive niche. Leukemic blast cells also produce high levels of the pro-inflammatory cytokine, TNF, which can induce Tregs by increasing the expression of TNFR2 and FOXP3 on T cells. TNFR2+ Tregs are potent 
Govindaraj et al teach lenalidomide is an immunomodulatory agent that is beneficial against a range of hematological malignancies including AML, and has direct cytotoxicity on leukemic blast cells as well as an enhancement of antitumor immunity. Govindaraj et al teach that their studies demonstrate that TNFR2+ Treg levels remain high in AML patients despite achieving remission, which indicates concordant defects in effector T cell function. Govindaraj et al demonstrated that lenalidomide and azacitidine administered to AML patients in remission resulted in reduced TNFR2 expression on T cells as well as TNFR2+ Tregs, and this reduction may contribute to the maintenance of clinical remission (Introduction, p. 796). Patients received azacitidine 50-75 mg/m2 and lenalidomide 5-10mg (Methods, p. 796, col. 1).
Govindaraj et al teach in the Discussion:
“Our data indicate that AML patients in remission have an imbalanced immune system with functionally impaired CD4 effector T cells and high levels of potent TNFR2+ Tregs, fostering an immunosuppressive environment… This immune imbalance may potentially enable the growth of any minimal residual disease, thereby augmenting the 
As evidenced by Zheng et al, increased CD4+ T cell effector function is a GVL effect. Therefore, the method of Govindaraj et al demonstrating increased CD4+ T cell effector activity indicates a result of increased GVL activity.
Govindaraj et al treated patients in remission after chemotherapy but did not treat patients in remission after AHCT. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients in remission after AHCT in the method of Govindaraj et al. One would have been motivated to because Govindaraj et al teach that like patients who received chemotherapy, patients who received AHCT therapy also suffer from relapse and are in need of therapy to maintain remission, and teach that reduction in blast cells and TNFR2+ T cells and Treg cells as a result of therapy contributes to the maintenance of clinical remission. One of ordinary skill in the art would have a reasonable expectation of success given Govindaraj et al successfully demonstrate that AML patients receiving azacitidine and lenalidomide treatment resulted in reduced TNFR2 expression on T cells as well as TNFR2+ Tregs, and enhanced CD4+ T cell immune effector function, with durable clinical remissions.



11.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al (American Journal of Hematology, 2014, 89:795-802) as applied to claims 1-3, 5-9, 11-14, 16, and 18 above, and further in view of US 10,906,982, Faustman, claiming priority to 2015.
Govindaraj et al teach and render obvious a method for maintaining remission in AML patients previously treated with AHCT, and reducing TNFR2+ Tregs and T cells by administration of lenalidomide and azacitidine, as set forth above.
Govindaraj et al do not teach reducing TNFR2+ Tregs and T cells utilizing anti-TNFR2 antibodies.
Faustman teach and suggest administering pharmaceutical compositions comprising anti-TNFR2 antagonistic antibodies to cancer patients, including AML patients, to reduce TNFR2+Tregs, reduce Treg immunosuppression, and promote anti-tumor immunity (abstract; col. 1-2; col. 12, lines 23-30; col. 81, lines 15-67; col. 82, lines 26-27; col. 87-col. 88). Blocking TNFR2 on Tregs prevents the receptor from binding TNF-alpha that potentiates TNFR2 signaling (col. 33, lines 40-61). Faustman demonstrate anti-TNFR2 antibodies successfully inhibiting TNFR2+ Treg proliferation even in the presence of TNF-alpha (Example 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer an antagonistic anti-TNFR2 antibody in the method of Govindaraj et al. One would have been motivated to because Govindaraj et 

12.	Conclusion: No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Laura B Goddard/Primary Examiner, Art Unit 1642